719 S.E.2d 25 (2011)
STATE of North Carolina
v.
Jihad Rashid MELVIN.
No. 382PA09-2.
Supreme Court of North Carolina.
November 9, 2011.
Daniel R. Pollitt, Assistant Appellate Defender, for Melvin, Jihad Rashid.
Norma S. Harrell, Special Deputy Attorney General, for State of N.C.
Ernie Lee, District Attorney, for State of N.C.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendant-Appellant on the 21st of July 2011 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed Ex Mero Motu by order of the Court in conference, this the 9th of November 2011."
Upon consideration of the petition filed on the 21st of July 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th of November 2011."